United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
TENNESSEE VALLEY AUTHORITY,
DIVISION OF AGRI-CHEMICAL
DEVELOPMENT, Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-876
Issued: November 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2010 appellant filed a timely appeal from a September 2, 2009 decision
of the Office of Workers’ Compensation Programs. Under 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than two percent monaural hearing loss of his
right ear, for which he received a schedule award.
FACTUAL HISTORY
Appellant, a 58-year-old instrument mechanic, filed an occupational disease claim (Form
CA-2) on April 28, 2009, alleging that he sustained a hearing loss caused by factors of his
federal employment. He worked in a MINCAMS control room and around glove box motors,
filter banks and pneumatic pumps from March 2003 to the present. Appellant did not stop work.

He submitted audiograms dated 1981 to 2008 which showed varying degrees of bilateral hearing
loss.
The Office referred appellant to Dr. Joseph Motto, a Board-certified otolaryngologist, for
a second opinion evaluation of his hearing loss. In a July 14, 2009 report, Dr. Motto discussed
the results of a July 14, 2009 audiogram, which revealed bilateral mild to moderate sensorineural
hearing loss. The audiogram dated July 14, 2009, with an attached calibration certificate,
showed hearing levels of 10, 10, 30 and 55 decibels on the right and 10, 10, 25 and 50 decibels
on the left at 500, 1,000, 2,000 and 3,000 cycles per second (cps), respectively. Dr. Motto
opined that the results of the audiogram suggested a noise-induced hearing loss.
In a July 29, 2009 report, an Office medical adviser reviewed the results of the July 14,
2009 audiogram. He determined that appellant had two percent permanent, right-sided monaural
hearing loss.
On August 3, 2009 the Office accepted appellant’s claim for bilateral sensorineural
hearing loss. In a September 2, 2009 decision, it granted him a schedule award for two percent
monaural hearing loss for the right ear. The award ran from July 29 to August 5, 2009, for a
total of 1.04 weeks of compensation.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.3
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.4 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.5 Then, the fence of 25 decibels is deducted. The
remaining amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing
loss.6 The binaural loss is determined by calculating the loss in each ear using the formula for
monaural loss; the lesser loss is multiplied by five, then added to the greater loss, and the total is
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404. Effective May 1, 2009, the Office began using the A.M.A., Guides (6th ed. 2009).

3

Id. See R.D., 59 ECAB 127 (2007); Robert E. Cullison, 55 ECAB 570 (2004).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 2.700.4.b (January 2010).

5

Id. See J.H., 60 ECAB ___ (Docket No. 08-2432, issued June 15, 2009).

6

Id. See J.B., 60 ECAB ___ (Docket No. 08-1735, issued January 27, 2009).

2

divided by six to arrive at the amount of the binaural hearing loss.7 The Board has concurred in
the Office’s adoption of this standard for evaluating hearing loss.8
ANALYSIS
The Board finds that appellant has to no greater than two percent monaural hearing loss
in his right ear, for which he received a schedule award. Dr. Motto’s July 14, 2009 audiogram
tested the frequencies of 500, 1,000, 2,000 and 3,000 cps, for which the following thresholds
were reported in the left ear: 10, 10, 25 and 50 decibels. These decibels, totaled to 95 and
divided by 4, reflected an average hearing loss at those cycles of 23.75 decibels. The average of
23.75 decibels, when reduced by 25 decibels (the first 25 decibels were discounted as discussed
above), equals negative 1.25, which when multiplied by the established factor of 1.5 amounts to
a nonratable hearing loss in the left ear.
Testing for the right ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cps
revealed decibel losses of 10, 10, 30 and 55 respectively. These decibels amounted to 105,
which, when divided by 4, reflected an average hearing loss at those cycles of 26.25 decibels.
The average of 26.25 decibels, reduced by 25 decibels (the first 25 decibels were discounted as
discussed above), equals 1.25 decibels, which when multiplied by the established factor of 1.5
totals a 1.88 percent hearing loss in the right ear. This loss was rounded up for a total two
percent loss in the right ear.9 The Office medical adviser correctly determined that appellant had
two percent monaural hearing loss in his right ear, for which he received a schedule award on
September 2, 2009.
The Board notes that the Office medical adviser properly applied the applicable standards
of the A.M.A., Guides, to determine that appellant had two percent monaural right-sided hearing
loss. There is no other probative medical evidence of record to establish that he sustained any
greater impairment.10
CONCLUSION
The Board finds that appellant has no more than two percent monaural hearing loss of his
right ear.

7

Id.

8

See Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).
9

See J.H., supra note 5; David W. Ferrall, 56 ECAB 362 (2005).

10

The record contains several audiograms submitted by appellant and the employing establishment, but none of
these were certified by a physician as accurate. The Board has held that, if an audiogram is prepared by an
audiologist it must be certified by a physician as being accurate before it can be used to determine the percentage of
hearing loss. Joshua A. Holmes, 42 ECAB 231, 236 (1990).

3

ORDER
IT IS HEREBY ORDERED THAT the September 2, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 5, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

